Case 14-46269        Doc 51      Filed 05/13/19    Entered 05/13/19 15:13:52          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 46269
         Sylvia Sabrina Harris

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/31/2014.

         2) The plan was confirmed on 04/23/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/17/2016, 09/20/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/01/2016, 08/08/2017, 08/27/2018.

         5) The case was Dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-46269             Doc 51             Filed 05/13/19    Entered 05/13/19 15:13:52                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $7,840.82
           Less amount refunded to debtor                                    $100.00

 NET RECEIPTS:                                                                                                $7,740.82


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,000.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $326.14
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,326.14

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 AFNI                                        Unsecured         148.00           NA              NA            0.00       0.00
 American InfoSource LP                      Unsecured      1,084.00       1,063.38        1,063.38        412.46        0.00
 American InfoSource LP as agent for Direc   Unsecured         516.00        516.12          516.12        200.19        0.00
 Asset Acceptance                            Unsecured         701.00        114.19          114.19          44.30       0.00
 Capital Management Ventures                 Unsecured          58.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured      3,195.00       6,844.32        6,844.32      2,654.73        0.00
 Columbia House                              Unsecured          90.00           NA              NA            0.00       0.00
 Commonwealth Edison Company                 Unsecured         181.00        265.57          265.57        103.00        0.00
 Englewood Gardens                           Unsecured      1,600.00            NA              NA            0.00       0.00
 Guaranty Bank                               Unsecured         200.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC               Unsecured         115.00           NA              NA            0.00       0.00
 MTI                                         Unsecured         100.00           NA              NA            0.00       0.00
 RAC Acceptance                              Unsecured      1,500.00            NA              NA            0.00       0.00
 SBC Illinois                                Unsecured         200.00           NA              NA            0.00       0.00
 Slm Financial Corp                          Unsecured           0.00           NA              NA            0.00       0.00
 Sprint                                      Unsecured         320.00           NA              NA            0.00       0.00
 Union Auto Sales                            Unsecured      3,195.00            NA              NA            0.00       0.00
 Union Auto Sales                            Secured             0.00      3,086.09        3,086.09           0.00       0.00
 Uptown Cash                                 Unsecured         450.00           NA              NA            0.00       0.00
 WOW Chicago                                 Unsecured         227.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-46269        Doc 51      Filed 05/13/19     Entered 05/13/19 15:13:52             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                            $3,086.09               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                           $3,086.09               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,803.58          $3,414.68              $0.00


 Disbursements:

         Expenses of Administration                             $4,326.14
         Disbursements to Creditors                             $3,414.68

 TOTAL DISBURSEMENTS :                                                                       $7,740.82


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
